Citation Nr: 0712263	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-26 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran had pre-war service with the Philippine 
Commonwealth Army from November 1941 to December 1942, 
Recognized Guerrilla Service from December 1943 to May 1945, 
and service with the Regular Philippine Army from October 
1945 to March 1946.  He was a prisoner of war (POW) from 
April 1942 to December 1942.  The veteran died on October [redacted], 
1986.  The appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In May 2004, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington DC to obtain 
terminal treatment records.  That action completed to the 
extent necessary, the matter has been returned to the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  The veteran was a prisoner of war from April 1942 to 
December 1942.

2.  The veteran died in October 1986, at the age of 73.

3.  At the time of the veteran's death, he was not service 
connected for any disability.  

4.  A Register of Death shows that the cause of the veteran's 
death included congestive heart failure secondary to 
arteriosclerotic heart disease with cardiac arrest.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service caused the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that her claim should be granted because 
her deceased spouse was a former POW and died from a disease 
for which service connection is presumptively established 
under 38 C.F.R. § 3.309(c).  

Dependency and indemnity compensation is payable to a 
surviving spouse of a veteran who died from a service- 
connected disability.  38 U.S.C.A. § 1310.  A disability 
which caused the veteran's death is service connected if it 
resulted from injury or disease incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If a veteran is a former prisoner of war, certain diseases, 
including atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications (including myocardial infarction, 
congestive heart failure, arrhythmia), shall be service 
connected if manifest to a compensable degree at any time 
after discharge or release from active service even though 
there is no record of such disease during service.  38 C.F.R. 
§§ 3.307, 3.309(c).  It is significant to note that the list 
of diseases under 38 C.F.R. § 3.309(c) was expanded, 
effective October 7, 2004, to include atherosclerotic heart 
disease or hypertensive vascular disease and their 
complications.  See 69 Fed. Reg. 60083-60090 (2004).

Service department records shows that the veteran was a 
prisoner of war of the Japanese government from April 1942 to 
December 1942.  A certification from the Office of the Local 
Civil Registrar, dated in December 1990, indicates that the 
Register of Death listed causes of the veteran's death 
included congestive heart failure secondary to 
arteriosclerotic heart disease with cardiac arrest.  

Also submitted in support of this claim is an 
electrocardiograph report, dated in June 1986, indicating 
that the veteran had an old anterior wall myocardial 
infarction, complete right bundle branch block, and frequent 
premature ventricular and atrial contractions.  

Based on the veteran's status as a former prisoner of war and 
the evidence of an old myocardial infarction and death as the 
result of congestive heart failure secondary to 
arteriosclerotic heart disease, the Board finds that the 
veteran suffered from, arteriosclerotic heart disease and its 
complications, a disease for which presumptive service 
connection is warranted.  As his death was caused by this 
heart disease, entitlement to service connection for the 
cause of the veteran's death must be granted.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The appellant was notified of the 
VCAA as it applies to her present appeal by correspondence 
dated in April and September 2003 and June 2006.  

In any event, inasmuch as the Board is allowing the claim, 
the appellant will not be prejudiced by the Board's decision 
even if the notice and duty to assist provisions contained in 
the law have not been completely satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, no further action 
is necessary under the mandate of the VCAA.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


